United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Sandstone, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2076
Issued: July 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal from a March 31, 2008 merit decision of
the Office of Workers’ Compensation Programs regarding a schedule award and a June 19, 2008
nonmerit decision denying an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than three percent permanent impairment
to his left upper extremity causally related to his January 6, 1980 employment injury; and
(2) whether the Office properly denied his request for an oral hearing as untimely. On appeal,
appellant contends that he is entitled to a schedule award for 16 percent permanent impairment.
FACTUAL HISTORY
On January 7, 1980 appellant, then a 55-year-old prison guard, filed a traumatic injury
claim (Form CA-1) alleging that, on January 6, 1980, while walking to the parking lot, he slipped

and fell on an icy sidewalk, injuring his left shoulder. The Office accepted the claim for a left
shoulder contusion.
On January 11, 2008 appellant filed a claim for a schedule award (Form CA-7).
In an October 7, 1981 medical report, Dr. Arnold L. Hamel, a Board-certified orthopedic
surgeon, stated that appellant presented for a follow-up for his left shoulder injury. Physical
examination of the left shoulder revealed mild tenderness over the cuff region, but no
demonstrable grating, crepitus or snapping. Dr. Hamel noted that it was too early to determine if
there was any permanent disability associated with the injury.
In a medical report dated May 11, 2000, Dr. Curtis L. Leonard, a Board-certified
orthopedic surgeon, reported appellant’s complaint of increasing left shoulder pain for the last
couple of years related to a fall 20 years ago. Physical examination revealed tenderness over the
insertion of the rotator cuff on the greater tuberosity but no instability in the inferior, posterior
and anterior directions. Appellant demonstrated a full range of motion, but with a catch in the
abduction arc from 80 to 120 degrees, 5/5 grip strength and results of 1+/4, 0/4 and 1+/4 in the
biceps, brachioradialis and triceps, respectively. Dr. Leonard also noted symmetry from left to
right. Diagnostic tests revealed narrowing at the acromioclavicular (AC) joint with a small
amount of spurring and a well-maintained acromiohumeral index and glenohumeral joint space.
Dr. Leonard diagnosed left shoulder impingement and ordered diagnostic testing to rule out a
rotator cuff tear.
Appellant was examined by Dr. Leonard again on May 26, 2000. Physical examination
of the left shoulder showed tenderness at the rotator cuff insertion on the greater tuberosity and a
little bit of tenderness at the AC joint. Magnetic resonance imaging (MRI) scan results revealed
a rotator cuff tear on the supraspinatus with just a little bit of retraction and fairly significant
degenerative disease at the AC joint with a subacromial spur impingement on the underlying
supraspinatus muscle. Dr. Leonard diagnosed left shoulder, 9 x 15 millimeter, rotator cuff tear
and AC degenerative joint disease. He opined that, because there was only a little retraction, he
did not think the rotator cuff tear was that old.
In a December 19, 2007 medical report, Dr. Philip H. Haley, a Board-certified orthopedic
surgeon, stated that he treated appellant in 2004 and again in 2007 for a left shoulder injury
caused by a work-related fall on an icy sidewalk in 1980. Physical examination revealed
restricted motion, pain and weakness with resisted rotator cuff function. An MRI scan showed a
very large, full thickness rotator cuff tear with retracted tendon ends and fatty atrophy in the
rotator cuff musculature. Dr. Haley diagnosed an irreparable rotator cuff tear. He opined that
appellant sustained a 16 percent impairment of the left shoulder. Dr. Haley assigned seven
percent impairment due to lost flexion and extension, six percent permanent impairment due to
lost abduction/adduction and three percent due to restricted internal rotation and external
rotation. He noted that his finding was based on the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) and a physical examination
involving the assessment of active and passive range of motion measurements of the shoulder.
On January 17, 2008 the Office referred the record to a Office medical adviser for an
evaluation of appellant’s permanent impairment.

2

In a medical report dated January 21, 2008, the Office medical adviser, Dr. David H.
Garelick, a Board-certified orthopedic surgeon, opined that appellant sustained three percent
permanent impairment to his upper extremity and that his date of maximum medical
improvement was October 7, 1981. Dr. Garelick cited Dr. Hamel’s October 7, 1981 medical
report. He evaluated a three percent left upper extremity impairment due to Grade 3 pain in the
distribution of the suprascapular nerve, in accordance with Table 16-15, on page 492, combined
with Table 16-10, on page 482, of the A.M.A., Guides. Dr. Garelick noted that Dr. Hamel did
not mention any limitation of shoulder motion or diminished strength in the rotator cuff
musculature. He also stated that Dr. Haley’s report should be disregarded because the report was
based on a retracted permanent rotator cuff. In light of Dr. Leonard’s 2000 medical report
finding that the rotator cuff tear was probably new due to the limited amount of retraction,
Dr. Haley’s findings were likely based on the 2000 condition and not related to the January 6,
1980 injury. Further, Dr. Haley cited restricted shoulder motion, pain and weakness in the
rotator cuff musculature, however, he did not quantify the range of motion or weakness.
By decision dated March 31, 2008, the Office granted appellant a schedule award for
three percent permanent impairment of his left upper extremity based on the findings of
Dr. Garelick.
On May 13, 2008 appellant filed a request for an oral hearing before an Office hearing
representative.
By decision dated June 19, 2008, the Office denied the request for an oral hearing as
untimely because it was filed more than 30 days after the March 31, 2008 decision. It also found
that the issue in the case could be equally well addressed by requesting reconsideration and
submitting additional evidence.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides, (5th ed. 2001) as the standard to be used for evaluating
scheduled losses.3
ANALYSIS
The Office accepted that appellant sustained a contusion to his left shoulder due to his
January 6, 1980 employment injury. On appeal, appellant contends that he is entitled to a
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Id.

3

schedule award for 16 percent permanent impairment. The Board finds that this case is not in
posture for decision.
In a December 19, 2007 medical report, Dr. Haley opined that appellant sustained
16 percent permanent impairment of the left upper extremity due to an irreparable rotator cuff
tear. The Board finds that Dr. Haley’s report is insufficient to establish entitlement to a schedule
award, as he did not base his opinion on a condition causally related to appellant’s work injury
and failed to provide sufficient detail to support his findings, such as his application of the
A.M.A., Guides.
Moreover, it is well established that a schedule award can only be paid for a condition
related to an employment injury. The claimant has the burden of proving that the condition for
which a schedule award is sought is causally related to his or her employment.4 Dr. Haley based
his findings of permanent impairment on the diagnosis of an irreparable rotator cuff tear. Rotator
cuff tear is not an accepted condition, as the Office only accepted a left shoulder contusion.
Dr. Haley only briefly addressed the cause of the rotator cuff tear, stating that appellant had
injured his left shoulder when he slipped on an icy sidewalk in 1980. Appellant failed to provide
a rationalized explanation as to how this event caused a rotator cuff tear over 20 years after the
injury.5 Moreover, the medical evidence suggests that the rotator cuff tear was not related to the
January 6, 1980 employment injury. In a May 26, 2000 medical report, Dr. Leonard diagnosed a
rotator cuff tear and opined that, because there was only a little retraction, the tear was probably
not that old. Dr. Garelick, the Office medical adviser, opined that, if the rotator tear was new in
2000, it was unlikely related to the work injury over 20 years ago. There is no medical evidence
establishing that the employment injury caused or aggravated appellant’s rotator cuff tear. Thus,
Dr. Haley’s findings of permanent impairment based on a rotator cuff tear cannot be considered
in determining entitlement to a schedule award.6
When the examining physician does not provide an estimate of impairment conforming to
the A.M.A., Guides, the Office may rely on the impairment rating provided by a medical
adviser.7 The Office medical adviser, Dr. Garelick, opined that appellant sustained three percent
permanent impairment based on Dr. Hamel’s October 7, 1981 medical report. However, the
Board finds that Dr. Garelick’s medical opinion is also deficient and insufficient to constitute a
basis for determining appellant’s permanent impairment.

4

Veronica Williams, 56 ECAB 367 (2005).

5

The evidence generally required to establish causal relationship is rationalized medical opinion evidence. The
claimant must submit a rationalized medical opinion that supports a causal connection between his current condition
and the employment injury. John A. Ceresoli, Sr., 40 ECAB 305 (1988).
6

See Tomas Martinez, 54 ECAB 623 (2003) (where the Board found that appellant was not entitled to a schedule
award as there was no rationalized medical evidence establishing that his condition and subsequent impairment was
related to his employment injury).
7

Tommy R. Martin, 56 ECAB 273 (2005).

4

Dr. Garelick stated that appellant had Grade 3 pain in the distribution of the
suprascapular nerve. Citing to Table 16-15, on page 4928 and Table 16-10, on page 482,9
Dr. Garelick calculated three percent permanent impairment of the left upper extremity. It
appears that, in making this calculation, Dr. Garelick determined that appellant sustained
60 percent sensory deficit for Grade 3 pain in accordance with Table 16-10.10 He apparently
multiplied the 60 percent sensory deficit by the maximum 5 percent impairment for the
suprascapular nerve to find 3 percent upper extremity impairment.11 However, Dr. Garelick did
not provide any medical rationale explaining how he determined that appellant had a Grade 3
pain impairment based on the descriptions of sensory deficit in Table 16-10. He also failed to
explain how he determined that 60 percent sensory deficit from Grade 3, as Grade 3 provides for
a range of 26 to 60 percent sensory deficit. Because Dr. Garelick failed to provide a rationalized
opinion explaining how he applied the medical evidence of record to the A.M.A., Guides, his
impairment rating is not sufficient to determine appellant’s left upper extremity impairment due
to his employment injury.12
The Board also notes that Dr. Garelick set appellant’s date of maximum medical
improvement as October 7, 1981. A retroactive date for maximum medical improvement carries
with it certain disadvantages and may result in payment of less compensation.13 The Board has
been reluctant to find a date of maximum medical improvement that is retroactive to the award
and requires persuasive proof of maximum medical improvement in the selection of a retroactive
date.14 Dr. Garelick did not provide any rationale explaining why he chose October 7, 1981 as
the date for maximum medical improvement. Further, Dr. Hamel stated in his October 7, 1981
medical report that it was too early to determine if there was any permanent disability associated
with the January 6, 1980 work injury, suggesting that appellant did not reach maximum medical
improvement by this date.15 The record does not support a date of maximum medical
improvement on October 7, 1981. On remand, the Office should also develop the evidence
regarding appellant’s date of maximum medical improvement.

8

A.M.A., Guides at 492, Table 16-15.

9

Id. at 482, Table 16-10.

10

Id.

11

Id. at 482, 492.

12

See C.S., Docket No. 08-1466 (issued December 1, 2008) (where the Board remanded the case due to the
Office medical adviser’s failure to explain how he calculated the permanent impairment to the appellant’s upper
extremities. The Office medical adviser used Tables 16-10 and 16-15 of the A.M.A., Guides, at pages 482 and 492,
respectively. However, he did not explain how he determined impairment grades or sensory deficits to support his
findings of permanent impairment).
13

J.C., 58 ECAB ___ (Docket No. 06-1018, issued January 10, 2007).

14

Id. See also Mark Holloway, 55 ECAB 321 (2004).

15

Maximum medical improvement arises at the point at which an injury has stabilized and will not improve
further. This determination is factual in nature and depends primarily on the medical evidence. Peter Belkind,
56 ECAB 580 (2005).

5

Therefore, the Board finds that, on remand, the Office should further develop the medical
evidence regarding the nature and extent of appellant’s left upper extremity and his date of
maximum medical improvement.
CONCLUSION
The Board finds that the case is not in posture for decision on the issue of appellant’s
entitlement to a schedule award for his left upper extremity.16
ORDER
IT IS HEREBY ORDERED THAT the June 19 and March 31, 2008 decisions of the
Office of Workers’ Compensation Programs are set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: July 21, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

In view of the Board’s disposition of the first issue, the second issue, regarding whether the Office properly
denied his request for an oral hearing as untimely, is moot.

6

